The Chief Justice charged the jury—That if the judgment of the deft. Stant was actually paid; or there was a positive contract for the hire of the boys and that their hire should be in payment of the judgment and was to the amount of the judgment; if the deft after-wards took out an execution which was levied on the plff. ’s goods this would in him be a trespass. 13 Com. Law Rep. 104. And if Stant ordered Harvey to proceed with the sale and sell to the amount of his execution when it had not been in his hands ten days, and he did so sell, Stant is from this command a trespasser as well as the constable.
Verdict for plaintiff.